UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7429


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN DAVON SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00041-CCE-1; 1:16-cv-00652-CCE-LPA)


Submitted:   January 17, 2017             Decided:   January 20, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Davon Smith, Appellant Pro Se.   Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shawn     Davon     Smith   seeks    to    appeal    the    district       court’s

order and judgment adopting the magistrate judge’s report and

recommendation and denying relief on his 28 U.S.C. § 2255 (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues      a    certificate      of     appealability.           28     U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent      “a    substantial     showing        of    the     denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating       that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,      537     U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Smith has not made the requisite showing.                       Accordingly, we deny

a   certificate       of    appealability        and   dismiss     the    appeal.        We

dispense       with      oral   argument     because       the    facts     and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3